118 Ga. App. 517 (1968)
164 S.E.2d 262
BLAYTON
v.
FORD MOTOR CREDIT COMPANY.
43855.
Court of Appeals of Georgia.
Submitted September 5, 1968.
Decided September 20, 1968.
Rehearing Denied October 15, 1968.
W. M. Mathews, Jr., for appellant.
Morton P. Levine, for appellee.
QUILLIAN, Judge.
Where, as in the case sub judice, the conditional sale contract named the company the defendant was representing but did not show that he signed the instrument in a representative capacity, the trial judge sitting without a jury did not err in finding the defendant personally liable. Code Ann. § 109A-3-403 (Ga. L. 1962, pp. 156, 257).
On condition that the part of the judgment in excess of $2,581.54 principal and $333.15 attorney's fees be written off, the judgment is affirmed; otherwise reversed.
Judgment affirmed on condition. Bell, P. J., and Hall, J., concur.